Citation Nr: 0016716	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-14 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right fifth metatarsal.

2.  Entitlement to service connection for urticaria.

3.  Entitlement to service connection for chronic headache 
disorder.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to an increased evaluation for benign 
prostatic hypertrophy, currently rated as 40 percent 
disabling.

6.  Entitlement to an increased evaluation for chronic lumbar 
strain with degenerative disc disease, currently rated as 40 
percent disabling.

7.  Entitlement to an increased evaluation for right knee 
strain with arthritis, currently rated as 20 percent 
disabling.

8.  Entitlement to an increased evaluation for left shoulder 
impingement, currently rated as 20 percent disabling.

9.  Entitlement to an increased evaluation for left knee 
strain, currently rated as 10 percent disabling.

10.  Entitlement to an increased evaluation for right 
shoulder arthritis, currently rated as 10 percent disabling.

11.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently rated as 10 percent disabling.

12.  Entitlement to an increased (compensable) evaluation for 
residuals, right radial head fracture.

13.  Entitlement to an increased (compensable) evaluation for 
scar, right axilla.

14.  Entitlement to an increased (compensable) evaluation for 
epididymitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from June 1967 to June 
1969 and from November 1979 to January 1997.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the representative in the Informal 
Hearing Presentation has argued that the RO failed to 
consider an extraschedular evaluation as well as a total 
rating based on unemployability (TRIU).  As to the TRIU, the 
Board notes that although the veteran's combined rating is 90 
percent, the evidence of record indicates that he is 
currently gainfully employed.  Review of the record reveals 
that the RO did not expressly consider referral of the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


FINDINGS OF FACT

1.  The veteran has not shown by competent evidence either 
incurrence or aggravation of a fracture of the fifth 
metatarsal, right foot during his periods of service.

2.  The veteran has not been shown by credible evidence to 
suffer from urticaria which can be related to his period of 
service.

3.  The veteran had a chronic headache disorder in service, 
diagnosed as migraines.

4.  The veteran was found to have a chronic headache 
disorder, vascular headaches, by VA examiner in 1999.

5.  There is no credible evidence of current disability 
manifested by dizziness related to the veteran's prior 
periods of active service.

6.  The service-connected benign prostatic hypertrophy is 
manifested by subjective complaints of weakness in the 
stream, incontinence, wearing absorbent materials at night, 
and waking to void five times per night; and objective 
findings of a moderately enlarged prostate.

7.  Subjective complaints associated with the veteran's 
service connected lumbar spine disorder include radiating 
pain down the left side and limited movement.  Clinical 
findings associated with the veteran's service- connected 
lumbar spine disorder include: obvious pain with movement; 
paraspinal muscle spasm, and limited range of motion of 60° 
flexion, 20° extension, 10° lateral bending and 20° rotation, 
and x-ray evidence of some degenerative disc disease at L4-5 
and L5-S1.  Clinical neurological examination was 
unremarkable with no clinical evidence of serious nerve root 
injury.

8.  The veteran's right knee disorder is manifested by 
complaints of pain and giving way; direct tenderness over the 
entire knee joint line with no swelling, some evidence of 
instability, and essentially normal range of motion.  X-rays 
reflect early degenerative arthritis in the knee joint.

9.  The veteran's left knee disorder is manifested by 
complaints of some pain; direct findings of slight tenderness 
with no swelling, no evidence of instability, and essentially 
normal range of motion.  X-rays were normal.

10.  The veteran's left shoulder impingement, status post-
operative, is manifested subjectively by complaint of pain, 
and objectively by painful motion above shoulder level.

11.  Manifestations of the veteran's right shoulder include 
x-ray evidence of traumatic arthritis, some limitation of 
motion, and complaints of pain.

12.  The seborrheic dermatitis is not productive of constant 
exudation or itching, or marked disfigurement.

13.   The veteran's service-connected residuals of right 
elbow fracture is currently manifested by occasional pain on 
extremes of supination and pronation, with no limitation of 
motion and no evidence of degenerative arthritis.

14.  The veteran's lymph node excision scar of the right 
axilla area is asymptomatic with no evidence of tenderness or 
pain on objective examination.

15.  The veteran's bilateral epididymitis does not result in 
atrophied testes or require long-term drug therapy with one 
to two hospitalizations per year or intermittent intensive 
management.



CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for residuals of a fracture of 
the right fifth metatarsal.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for urticaria.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  A chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

4.  The veteran has not presented evidence of a well grounded 
claim for service connection for dizziness.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  An evaluation in excess of 40 percent is not warranted 
for benign prostatic hypertrophy.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§4.1, 4.2, 4.3, 4.7, 4.31, 4.115a, 
4.115b, Diagnostic Codes 7527 (1999).

6.  An evaluation in excess of 40 percent is not warranted 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292-5295 (1999).

7.  The criteria for a rating in excess of 20 percent for 
right knee strain with degenerative changes of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 
4.71a, DCs 5003, 5010, 5257, 5260, 5261, (1999).

8.  The criteria for a rating in excess of 10 percent for 
left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, DCs 5257, 5260, 5261, (1999).

9.  An evaluation in excess of 20 percent is not warranted 
for the veteran's serviceconnected status post left shoulder 
acromioplasty (minor).  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5201, 5202 (1999).

10.  An evaluation in excess of 10 percent is not warranted 
for traumatic arthritis of the right shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, 4.71, 4.71a, Plate I, Diagnostic Codes 
(DCs) 5003, 5010, 5200, 5201, 5202, 5203 (1999).

11.  An evaluation in excess of 10 percent is not warranted 
for seborrheic dermatitis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

12.  A compensable evaluation is not warranted for residuals 
of fracture of right radial head.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5206-5209, 5213 (1999).

13.  A compensable evaluation is not warranted for a surgical 
scar of the right axilla area.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.118, Diagnostic Codes 7800, 
7803-7805 (1999).

14.  A compensable evaluation is not warranted for bilateral 
epididymitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.20, 4.31, 4.115b, Diagnostic 
Codes 7523, 7525 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant claims entitlement to service connection for 
residuals of a fracture of the fifth metatarsal of the right 
foot, urticaria, chronic headache disorder, and dizziness.  

Under 38 U.S.C.A. §§ 1110 and 1131 compensation will be 
provided if it is shown that the appellant suffers from a 
disease or injury incurred in or aggravated by service.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  However, 
a current disability must exist.  Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Moreover, service medical records must 
show the claimed disability and there must be medical 
evidence that links a current disability with events in 
service or with a service-connected disability.  Montgomery 
v. Brown, 4 Vet. App. 343 (1993).

Before service connection may be decided, however, the 
initial question for resolution is whether the appellant has 
submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  "[I]n order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service disease or injury and the 
current disability (medical evidence)."  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995)(citations omitted).  

Residuals of Fracture of fifth metatarsal, right foot

On VA examination conducted in July 1997, following the 
veteran's retirement from active duty service, he gave a 
history of a right foot fracture in 1979, currently 
asymptomatic.  

However, review of the veteran's service medical records does 
not support this history.  The veteran's service medical 
records from his first period of active duty service, from 
June 1967 to June 1969, revealed no evidence of a fracture of 
the fifth metatarsal, right foot.  Review of the service 
medical records from the veteran's second period of active 
duty service, dated from November 1979 to January 1997, show 
that on a medical history summary, dated April 1995, a 
history of fracture of 5th metatarsal, right foot in 1973 was 
noted.  The veteran was not on active duty in 1973.  

Further review of medical examination reports show that on 
examination in July 1982, it was noted that the veteran had a 
fracture to the left foot 6-7 years earlier, resolved.  It is 
noted that this would not be during the veteran's active duty 
service.  On service examination in February 1984, the 
examining physician noted on the medical history report that 
the veteran suffered a fracture of the metatarsal bone, right 
foot, at the age of 26, and was treated in San Juan Puerto 
Rico with a cast which he wore for six weeks.  Again, it is 
noted that this would not have been during the veteran's 
periods of active duty service.  Prior fracture of 
metatarsal, left foot, was also noted in his written medical 
history dated February 1985.  

On medical history report dated February 1986, the veteran 
gave a history of fracture of right metatarsal but no date of 
incurrence.  On medical history report dated February 1987, 
the examining physician noted history of fracture of 
metatarsal in 1973, with no sequelae.  Again, this was not 
during the veteran's periods of active duty service.  
Beginning in 1990, the examining physician each year noted on 
the veteran's medical history report a history of fracture of 
left metatarsal in 1978, with no sequale.  Again, it is noted 
that the veteran's first period of service ended in 1969 and 
his second did not begin until November 1979; therefore, any 
injury in 1978 would not have been incurred during active 
duty service.

Thus, the Board finds that the veteran has failed to satisfy 
the second element for a well grounded claim.  Specifically, 
there is no evidence of an injury or disease in service.  As 
noted above, the service medical records are clear that the 
veteran's fracture of a metatarsal, right or left, was 
incurred during the time period between his two periods of 
active duty service.  Furthermore, there is no evidence of 
aggravation of such pre-existing injury during his second 
period of service.  Also, there is no medical evidence of a 
link between any current disability of the right fifth 
metatarsal and the veteran's prior periods of service.  

As a layman the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for residuals of fracture 
of the fifth metatarsal, right foot.  Robinette v. Brown, 
8 Vet. App. 69 (1995).  Whereas the Board has determined that 
the appellant's claim for service connection is not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of this claim.  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, --- U.S. ---, 118 S.Ct. 2348, 141 L.Ed.2d 718 
(1998) (mem.).  Although where a claim is not well grounded 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
on the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
appellant had not made VA aware of specific, additional 
evidence that is not of record which could serve to well 
ground his claim.  The RO fulfilled its obligation under 
section 5103(a) in the statement of the case and supplemental 
statement of the case which informed the appellant that the 
reason his claim for residuals of fracture of fifth 
metatarsal, right foot, had been denied was that there was no 
evidence of incurrence or aggravation in service.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

Urticaria

Review of the service medical records from the veteran's 
first period of service revealed no evidence of any chronic 
rash or skin disease.  Review of the service medical records 
from the veteran's second period of service are negative for 
any evidence of chronic skin disease or rash other than 
seborrheic dermatitis.  The veteran was treated for tinea 
cruris in June 1980.  In August 1988 he was seen with 
complaint of rash on his palms; the assessment was allergic 
rash.  In March 1989, he was seen with complaint of a rash 
all over his body for one day duration; again, the assessment 
was an allergic rash.  A dermatology consult report, dated 
June 1991, indicated diagnoses of intermittent seborrheic 
dermatitis, palmer erythema, and alopecia.  

In early November 1995, the veteran was seen with complaint 
of a rash on his buttocks, back and thighs.  The assessment 
was acute urticaria.  Later that same month he was seen again 
with continued complaint of pruritus; the assessment was 
"rule out urticarial vasculitis".  A punch biopsy was 
performed.  A medical note at the end of November 1995 noted 
there was no evidence of lesions; the examiner further opined 
that it was doubtful that it was vasculitis.  On the 
veteran's service retirement examination report, dated 
October 1996, the abnormal skin condition noted was swollen 
lymph nodes under the left arm.  There was no reference to 
any chronic skin condition or rash.

Post service, on VA examination in July 1997, there was no 
complaint or finding relative to any skin rash.  VA 
outpatient treatment records show complaint in January 1999 
of itching and "hives" on both sides of body for a period 
of 5 1/2 weeks.  Later in January 1999, he was seen with 
complaint of rash on abdomen spreading up with itching.  He 
claimed to have had this rash once a year for a number of 
years.  Physical examination revealed erythematous, slightly 
scaly, lesions on both flanks; the assessment was skin rash.  

On VA dermatological examination in April 1999, the veteran 
complained of seborrheic dermatitis on his face with symptoms 
of pruritus when this was active as well as scattered lesions 
over the entire back.  Physical examination revealed very 
mild symptoms of seborrheic dermatitis of the nasolabial 
folds and the glabella.  The veteran was observed to have 
scattered lesions over the entire back but these were 
assessed to be benign lesions which did not require any 
treatment.

The Board finds that the appellant has failed to meet the 
initial evidentiary requirements for a well grounded claim.  
Specifically, there is no medical evidence of current 
disability.  Although the veteran was treated for an acute 
"rash" in January 1999, this had completely resolved in 
April 1999 and he was not diagnosed with an actual skin 
disorder or disability.  Furthermore, there is no medical 
evidence that the skin rash for which the veteran was treated 
in January 1999 was related to the veteran's prior service, 
or the rash treated in November 1995 in service.  The 
veteran's own opinion of diagnosis or causation, without 
evidence that he possesses any medical expertise, is 
insufficient to well ground the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the legal reasons set forth above, the Board further 
finds that as the veteran has not submitted a well grounded 
claim there is no "duty to assist" him further in 
developing this claim.  

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

Chronic headache disorder

Initially, the Board finds that this claim is well grounded 
or plausible within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication of additional available evidence which would be 
relevant to the veteran's claim.

Review of the evidence of record shows that the veteran was 
diagnosed to have migraine headaches on his service 
retirement examination in October 1996.  Following his actual 
retirement in January 1997, the veteran applied for VA 
disability benefits.  Although he did not initially claim a 
headache disorder, he amended his claim in October 1997 to 
include a chronic headache disorder.  

On recent VA neurological examination conducted in May 1999, 
the veteran complained of recurring throbbing headaches of 
two weeks duration since 1991.  He claimed that he was 
diagnosed to have altitudinal headaches in service due to 
changes in altitudes while flying helicopters.  The examiner 
found, based on the veteran's description, that he had 
chronic vascular headaches.  The examiner further noted that 
the etiology of the headaches was "unclear" although these 
could be triggered by changes in altitude.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Board concludes that the evidence 
supports a grant of service connection for a chronic headache 
disorder.  Such a disability was noted on the veteran's 
service medical retirement examination (diagnosed as 
migraines) and by VA examining physician relatively soon 
after service (diagnosed as chronic vascular headaches).  
Thus, the veteran's claim for service connection for a 
chronic headache disorder is granted.

Dizziness

Based on the evidence of record, the Board finds that the 
veteran has failed to present a well grounded claim for 
entitlement to service connection for dizziness.  

The veteran's service medical records are negative for any 
complaint of dizziness until August 1996, when the veteran 
was diagnosed to have dizziness/orthostatic hypotension due 
to reaction to Cardura, a medication he had been prescribed 
for treatment of his benign prostatic hypertrophy.  On the 
retirement examination report, dated October 1996, it was 
also noted that the veteran had dizziness due to Cardura.  
Service medical record, dated November 1996 noted that the 
veteran's dizziness had been attributed to Cardura; the 
diagnosis was orthostatic hypotension.  On VA examination 
conducted in July 1997, the veteran reported that he was 
allergic to Cardura and that it caused dizziness.  

VA outpatient treatment records note that the veteran 
presented in October 1997 with complaint of experiencing a 
sharp pain back of his head, blurred vision, then feeling 
very dizzy, and then passing out.  The assessment was syncope 
or near-syncope episodes.  

In October 1997, the veteran amended his original claim for 
service connection to include dizziness.  

VA outpatient treatment records show in January 1998 that the 
veteran was seen in the Cardiology Clinic for complaint of 
daily episodes of dizziness, blurred vision, shortness of 
breath (SOB), and chest pain.  Further workup revealed no 
diagnosis.  He was referred back to neurology.  

VA outpatient urology clinic records as well as report of 
genitourinary examination conducted in April 1999, indicate 
that the veteran was again taking Cordura for his urological 
symptoms.

Report of VA neurological examination conducted in May 1999, 
noted the veteran was seen for evaluation of headaches and 
dizziness.  Other than chronic vascular headaches, the 
veteran had no other neurological abnormality.  However, the 
examiner noted that, along with episodes of dizziness, the 
veteran had symptoms of tinnitus and hearing loss which 
raised the possibility of Meniere disease.  Thus, it was 
recommended that the veteran be seen by an ENT doctor for 
evaluation of possible Meniere disease.

Report of VA ENT examination conducted in June 1999, noted 
that the examiner had reviewed the veteran's medical history.  
The veteran complained of dizziness, which occurred 
particularly when he arose from squatting down.  He generally 
recovered in three to four minutes.  The examiner noted the 
veteran had sensory neural hearing loss with associated 
tinnitus, and a history of otitis externa, inactive 
currently.  It was also noted that the veteran had dizziness 
and the examiner further opined that the dizziness was 
"probably vascular in etiology, though a vestibulopathy 
cannot be ruled out.  It is my opinion that the patient does 
not have Meniere disease."  Following review of results of 
ENG, the VA examiner indicated that the veteran's right sided 
weakness might be due to cerumen vs. post viral 
vestibulopathy.  The examiner again stated that Meniere 
disease was unlikely.    

The Board concludes that the veteran has failed to present a 
well grounded claim for service connection for dizziness.  In 
the instant case, there is no evidence to render plausible 
that dizziness is a separate and distinct disability in 
itself; furthermore, no evidence has been presented or 
secured to render plausible a claim that dizziness 
constitutes a "current disability" for the purposes of 
establishing a well grounded claim for service connection for 
dizziness.  Accordingly, the claim for service connection for 
dizziness is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran's own opinion of diagnosis or causation, without 
evidence that he possesses any medical expertise, is 
insufficient to well ground the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For the legal reasons set forth above, the Board further 
finds that as the veteran has not submitted a well grounded 
claim there is no "duty to assist" him further in 
developing this claim.  

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied. 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).

II.  Increased Ratings

Initially, the Board notes that when a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Thus, 
all of the veteran's claims currently before the Board for 
entitlement to higher ratings are well grounded or plausible 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist mandated by 38 
U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication of additional available evidence which would be 
relevant to the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 1991).  In considering the severity of 
a disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Increased rating, greater than 40 percent, for benign 
prostatic hypertrophy (BPH)

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1999), 
prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunction may be rated based on urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted.  A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day.  A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night.  A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating is warranted when there is a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction. 
	4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  See 38 C.F.R. § 4.115a 
(1999).

On service examination in October 1996, prior to the 
veteran's retirement, he was noted to have mildly enlarged 
prostate.  Service treatment records in 1996, also show a 
reported two year history of nocturia occurring 6 to 7 times 
per night, frequency, urgency, incontinence and decreased 
stream.  He was placed on medications to include Cardura, 
which was subsequently stopped due to side effects secondary 
to orthostatic hypotension.  

On VA general medical examination conducted in July 1997, the 
veteran was noted to have an enlarged prostate by history but 
he declined a genitourinary examination.  Review of VA 
outpatient treatment records dated from October 1997 to 1999, 
show that the veteran was seen in the urology clinic in 
January 1998 with complaint of dysuria, urge incontinence 
occasionally, and nocturia 4 to 5 times per night.  Rectal 
exam revealed small prostate.  The final diagnoses were 
chronic prostatitis and chronic epididymitis.

On special VA genitourinary examination conducted in April 
1999, the veteran was noted to complain of nocturia, poor 
urine stream, urinary urgency, and hesitancy.  He denied any 
history of dysuria or hematuria.  He was currently taking 
Cardura.  He reported slight improvement in urinary symptoms 
with Cardura but no significant improvement of his nocturia.  
Urinalysis was negative for evidence of lower urinary tract 
infection.  On physical examination, the prostate was 
enlarged with no palpable nodules.  The final diagnosis was 
enlarged, obstructing prostate.

In June 1999, the veteran submitted a statement in response 
to written inquiry from the RO concerning his BPH 
symptomatology.  He indicated that he had constant urinary 
leakage and wore absorbent materials at night.  He urinated 
an average of 3 to 5 times per hour.  He had nocturia of 5 
times per night.  He also indicated he had recurrent urinary 
tract infections.

Based on the above rating criteria and after consideration of 
all the evidence, the Board finds that the veteran would not 
be entitled to an increased evaluation under the current 
rating criteria.  The veteran has indicated he only wears 
absorbent material to bed at night.  There is no evidence 
that his leakage requires him to continuously wear absorbent 
material and change it more than 4 times per day so as to 
warrant the higher 60 percent rating.  The Board further 
finds that the veteran's reported symptoms of nocturia of 
five times a night meets the criteria for a 40 percent 
evaluation.  See 38 C.F.R. § 4.115a (1999).  Thus, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation, in excess of 
the currently assigned 40 percent, for benign prostatic 
hypertrophy.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 40 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Chronic lumbar strain with degenerative disc disease, 
currently rated 40 percent

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. 4.40 (1999).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In making its determination in this 
case, the Board has carefully considered the claim in light 
of the provisions of 38 C.F.R. 4.40 (1999) and DeLuca.

The veteran's service-connected low back disability, 
evaluated as "lumbar strain with degenerative disc disease", 
is currently rated as 40 percent disabling, and the veteran 
has claimed that a higher evaluation is warranted.  The 
criteria for evaluation of disabilities of the spine are set 
forth in Diagnostic Codes 5285-5295,  38 C.F.R. § 4.71a 
(1999).

Diagnostic Code 5292 provides disability evaluations based on 
objective evidence of limitation of motion of the lumbar 
spine which is slight (10 percent disabling), moderate (20 
percent disabling), and severe (40 percent disabling).

Diagnostic Code 5295 provides the criteria for evaluation of 
lumbosacral strain, and provides an evaluation of 10 percent 
based on objective evidence of characteristic pain on motion.  
Where the objective evidence shows muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in a standing position, a 20 percent evaluation is 
appropriate.  An evaluation of 40 percent, the highest 
available rating under this diagnostic code, is provided 
where the lumbosacral strain is shown to be severe, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Diagnostic Code 5293 provides disability evaluations for 
intervertebral disc syndrome, based on objective evidence of 
symptomatology as follows: post-operative, cured 
(noncompensable); mild (10 percent disabling); moderate, with 
recurring attacks (20 percent disabling); severe, recurring 
attacks with intermittent relief (40 percent disabling); and 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief (60 percent disabling).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate as the medical evidence of record reflects only 
x-ray evidence of degenerative disc disease with negative 
neurological clinical findings.  The veteran is currently 
assigned the highest rating available under the rating 
criteria of both Diagnostic Code 5295 for lumbosacral strain 
and Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.

According to the schedular criteria, an evaluation in excess 
of 40 percent disabling is warranted only in the presence of 
ankylosis of the lumbar spine or residuals of vertebra 
fracture.  In this veteran's case, the medical evidence does 
not document the presence of ankylosis or fractured vertebra 
in the lumbar spine. Therefore, the present evaluation of 40 
percent disabling is the highest rating allowable under the 
diagnostic criteria which pertain to the veteran's low back 
disability.

As the Schedule does not provide criteria for an evaluation 
in excess of 40 percent disabling for a disability of the 
lumbar spine, the Board has considered the assignment of a 
higher evaluation on an extra-schedular basis, based on the 
provisions of 38 C.F.R. 3.321(b) (1999).  Upon historical 
review of the veteran's clinical history, the Board finds no 
basis for assignment of an extraschedular rating.  The 
evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment attributable solely to the service-connected 
lumbar spine disorder or frequent periods of hospitalization 
due to that disorder so as to render impractical the 
application of the regular schedular criteria.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 40 percent disabling. Accordingly, 
the veteran's claim is denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 40 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Right knee strain with arthritis, rated 20 percent and left 
knee strain, rated 10 percent

Historically, the veteran was treated in service for right 
knee complaints diagnosed as a strain.  On his retirement 
examination in October 1996, both knees were positive for 
crepitus and increased pain on motion.  On VA examination in 
July 1997, there was pain on motion but no crepitus, 
swelling, atrophy, or tenderness.  X-rays were normal.

On VA examination in May 1999, the veteran complained of 
continuous pain, swelling, "popping and cracking", and 
giving way in his right knee.  He admitted that his left knee 
was not quite as bad as the right; it felt much better and 
did not give way on him.  Physical examination of both knees 
revealed no swelling and normal range of motion of 0 to 140 
degrees.  Palpation of the joint line revealed pain over the 
entire right knee joint line.  There was pain over the 
posteromedial and posterolateral corners of the knee with 
twisting of the knee.  He had positive Lachman's test but 
negative posterior drawer.  His McMurray's was equivocal.  
Examination of the left knee revealed much less tenderness.  
He had negative Lachman's, McMurray's, and posterior drawer 
tests.  X-rays of the knees were normal except for some 
evidence of early degenerative arthritis on the right with 
spiking of the tibial spines.  The final diagnosis for the 
left knee was:  knee pain not limiting the veteran's range of 
motion or activity.  The final diagnosis for the right knee 
was:  anterior cruciate ligament deficient knee with 
instability and giving way, limiting the veteran's 
activities.

The veteran's serviceconnected right knee disorder was 
increased from 10 to 20 percent by rating action dated May 
1999.  It is currently evaluated as 20 percent disabling 
under Diagnostic Code 5257 for impairment of the knee 
manifested by recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  The 
veteran's serviceconnected left knee disorder is currently 
evaluated as 10 percent disabling under the criteria of 
Diagnostic Code 5260 for limitation of flexion of the knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5257 provides a 10 percent rating for slight 
symptoms, a 20 percent rating for moderate symptoms, and a 30 
percent rating for severe symptoms.  Id.  The medical 
evidence shows no evidence of instability in the left knee 
and some evidence of instability in the right knee but 
ambulation without device.  For the reasons discussed below, 
the Board believes that the current ratings for the service-
connected knee disorders are most analogous to his current 
symptomatology.

The Board has also considered the application of other 
Diagnostic Codes.  Separate ratings can be granted based on 
limitation of motion apart from a rating based on Diagnostic 
Code 5257 for instability.  VAOPGCPREC 23-97 (July 1, 1997).  
Where limitation of motion of a major joint like the knee is 
noncompensable under the applicable Diagnostic Codes for 
limitation of motion and arthritis is confirmed by X-ray, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion."  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The recent VA examination of May 1999 
indicated x-ray evidence of arthritis in the right knee, 
however, physical examination revealed normal range of motion 
in both knees.  Given these facts, the Board finds that the 
veteran's right knee disorder should not be separately rated 
10 percent disabling for limitation of motion with arthritis 
substantiated by X- ray findings.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).

Normal or complete ranges of motion associated with the knee 
are flexion and extension from 0 to 140 degrees. 38 C.F.R. § 
4.71, Plate II (1999).

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1998).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation extension of the 
knee must be limited to 10 degrees.  During the recent May 
1999 examination, the veteran's range of motion of each knee 
was 0 degrees extension.  As the recent evidence does not 
show that veteran's extension of the knee is limited, an 
increased rating is not warranted for either knee under 
Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  The medical evidence reveals that the veteran's range of 
motion of both knees was 140 degrees.  This fact, leads to 
the conclusion that an increased rating for either knee is 
not warranted under Diagnostic Code 5260.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

In addition, the Board has considered the application of 38 
C.F.R. §§ 4.40 (consider "functional loss" "due to pain"), 
and 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  As discussed below, the Board finds 
that the current 20 percent and 10 percent ratings, 
respectively, adequately compensate the veteran even when 
these regulations concerning pain are considered.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Based on a review of the 
entire evidence of record, the Board finds that increased 
disability evaluations are not warranted in this case.

Taking into account the objective evidence of pain on motion, 
the Board finds that the evidence warrants a 20 percent 
rating, but no higher, for the right knee.  In reaching this 
determination, the Board has taken into account the veteran's 
complaints of pain as well as the fact that the VA examiner's 
findings in May 1999 included some objective evidence of pain 
on motion.  The Board does not find that a rating greater 
than 20 percent is supported by the medical evidence of 
record.  It is noted that the medical evidence does not show 
clinical findings indicative of more than slight impairment 
of the right knee, and no impairment of the left knee.  
However, taken into account the subjective and objective 
evidence of pain on use of the right knee, the Board 
concludes that a 20 percent rating, but no higher, under Code 
5257, is most analogous to the total disability picture.  See 
38 C.F.R. § 4.71a, Code 5257 (1999).

With respect to the left knee, the Board again notes that the 
medical evidence indicates that clinically the veteran's 
current left knee symptomatology would not warrant a 
compensable evaluation under the applicable diagnostic codes.  
However, taking into consideration the veteran's subjective 
complaints, the Board concludes that a 10 percent rating, but 
no higher, under the criteria of Code 5257, is warranted for 
the left knee disorder.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1998).  The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected knee disorders or frequent periods of 
hospitalization due to those disorders so as to render 
impractical the application of the regular schedular 
criteria.  The most recent evidence of record continues to 
show that the veteran is employed and there is no evidence of 
marked interference with employment.

Thus, it is the Board's determination that the veteran's 
claims for increased ratings for both his right and left knee 
disorders must be denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 20 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Left shoulder impingement, currently rated 20 percent, and 
traumatic arthritis of the right shoulder, rated 10 percent

Historically, in service the veteran underwent left shoulder 
arthroscopic acromioplasty in November 1994 secondary to 
Stage II impingement, and open acromioplasty in October 1995.  
On retirement examination in October 1996, he was noted to 
have reduced range of motion and increased pain in both 
shoulders.

On VA examination in July 1997, the veteran gave a history of 
bilateral shoulder dislocations in approximately 1985.  His 
present complaint was daily left shoulder pain.  Objectively, 
the veteran was noted to have pain with full range of motion 
of the left shoulder.  X-ray of the left shoulder was within 
normal limits; x-ray of the right shoulder revealed mild 
arthritis.

On VA orthopedic examination conducted in May 1999, the 
veteran complained of left shoulder pain, mostly with 
overhead activities.  He had no resting pain or trouble 
sleeping with regard to his shoulders.  Physical examination 
of the left shoulder revealed pain over the anterior acromion 
as well as the lateral acromion and acromioclavicular joint.  
He had no pain with either adduction or forward flexion but 
there was positive evidence of impingement.  There was no 
evidence of instability.  Range of motion was to 100 degrees 
active adduction and to 170 degrees passively; forward 
flexion was to 100 degrees active and to 160 degrees passive; 
external rotation was to 60 degrees and internal rotation was 
to 50 degrees.

With regard to the right shoulder, the veteran noted pain 
with extreme overhead activities.  Physical examination of 
the right shoulder revealed 130 degrees abduction actively 
and 180 degrees passively.  Forward flexion as to 130 degrees 
actively, and 180 degrees passively.  Internal rotation was 
to 70 degrees, and external rotation to 80 degrees.  There 
was no evidence of instability impingement.  Pain was 
reproduced with full flexion and adduction.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 10 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Left shoulder

The veteran's left shoulder condition is rated under DC 5201, 
as limitation of motion of the left (minor) arm.  Service 
medical records show that the veteran is right-handed.  Under 
DC 5201, a 20 percent disability evaluation is warranted for 
either arm where motion of the arm is limited to shoulder 
level.  A 30 percent rating is appropriate for the major arm 
(20 percent for the minor arm) where motion is limited to 
midway between side and shoulder level.  A 40 percent rating 
for the major arm (30 percent for the minor arm) may be 
assigned where motion is limited to 25 degrees from the side.  

The medical evidence of record indicates that the veteran 
movement of his left arm is not limited to shoulder level 
which would qualify the veteran for a rating of 20 percent 
under this diagnostic code.  However, the Board notes that 
pain is an important disability factor that must be 
considered in the rating of a claimant's disabilities, and 
the veteran has consistently reported pain associated with 
movement of his arm beyond shoulder level.  There also are 
objective findings of pathology in the medical records, 
including diminished range of motion, and objective evidence 
of pain which presumably account for some functional loss.  A 
body part which becomes painful on use must be regarded as 
seriously disabled when the pain is supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Accordingly, the Board 
believes that the evidence of limited range of motion, 
combined with objective findings and subjective reports of 
discomfort and tenderness and marked guarding in the 
shoulder, would provide a basis for the assignment of a 20 
percent evaluation under DC 5201, equivalent to limitation of 
arm motion to shoulder level.  See generally, 38 C.F.R. §§ 
4.40, 4.45 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Voyles v. Brown, 5 Vet. App. 451, 453 (1993).  However, there 
is no evidence that the veteran's painful motion imposes any 
greater disability upon him, and therefore no basis for a 
rating greater than 20 percent under this diagnostic code.

The Board has also considered the rating criteria of DC 5202, 
for "other" impairment of the humerus.  Under this code, a 20 
percent disability evaluation is warranted for either arm 
where there is a malunion of the humerus with moderate 
deformity.  A 30 percent evaluation (20 percent for the minor 
arm) is assigned for "marked" deformity.  A 20 percent rating 
is assigned for either arm for recurrent dislocation at the 
scapulohumeral joint where there are infrequent episodes, and 
guarding of movement only at the shoulder level.  A 30 
percent evaluation (20 percent for the minor arm) is 
appropriate for frequent episodes of dislocation and guarding 
of all arm movement.  For fibrous union of the humerus, a 50 
percent rating is provided for the major arm and 40 percent 
for the minor arm.  Nonunion of the humerus (false flail 
joint) requires a 60 percent evaluation for the major arm and 
50 percent for the minor arm.  Finally, where there is loss 
of the head of the humerus (flail shoulder), an 80 percent 
rating for the major arm or 70 percent rating for the minor 
arm is assigned.

Accordingly, evaluated either DC 5201 or DC 5202, the 
veteran's left shoulder impingement, status post-operative, 
symptoms appear to most closely approximate the criteria 
supporting a rating of 20 percent, but no higher.  Under the 
facts of this case, the Board believes that the rating 
criteria of DC 5201 are more favorable.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating, higher than 20 
percent, for his serviceconnected left shoulder impingement.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 20 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).


Right shoulder

The veteran's right shoulder condition is currently rated as 
10 percent disabling under Diagnostic Code 5010 for 
acromioclavicular joint arthritis.  That diagnostic code 
provides that traumatic arthritis, substantiated by x-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010 (1999).

Diagnostic Code 5003 states that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

Normal or complete ranges of motion associated with the 
shoulder are flexion and abduction from 0 to 180 degrees; and 
external and internal rotation from 0 to 90 degrees. 38 
C.F.R. § 4.71, Plate I (1999).

As evidenced at the 1999 examination, the veteran exhibited 
slight limitation of range of motion of the right shoulder.  
He was able to abduct from 0 to 130 degrees actively and to 
flex from 0 to 130 degrees actively. Internal and external 
rotation was also slightly limited.  This degree of 
limitation of motion, however, does not meet the criteria for 
a compensable rating under DC 5201 in that his shoulder does 
not show limitation of motion of the arm at shoulder level 
and at midway between the side and shoulder level.  He also 
does not meet the criteria for a compensable rating under 
other applicable DCs (5202 or 5203) in that malunion of the 
humerus with moderate deformity or recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements, or nonunion of the clavicle or scapula 
or nonunion of the clavicle or scapula without loose movement 
is not demonstrated.

On the other hand, the veteran did show slight limitation of 
shoulder motion upon examination in 1999.  Under DC 5003, 
arthritis confirmed by X-rays with such limitation of motion 
to a noncompensable degree warrants a 10 percent rating.  
Thus, the RO assigned such a rating, effective retroactive to 
the day following discharge from service.  The Board agrees 
with the RO's assessment.  While a 10 percent rating is 
warranted under DC 5003, a rating in excess of that grant is 
not warranted by the evidence of record.  Therefore, the 
veteran's claim for an increased evaluation for right 
acromioclavicular joint arthritis (major) is denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 10 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Seborrheic dermatitis, currently rated at 10 percent

Historically, the veteran was diagnosed and treated for 
seborrheic dermatitis of the forehead, scalp and eyebrows in 
service.  The skin condition was not noted at his retirement 
examination in October 1996 or on VA examination conducted in 
July 1997.  

VA outpatient treatment records show that the veteran was 
seen in February 1998 for keratotic plaques.  In October 1998 
he was seen for follow-up for seborrheic dermatitis.  In 
January 1999 he was seen for complaints of itching on both 
sides of the body; examination revealed erythematous, 
slightly scaly lesions on both flanks.

On VA skin examination conducted in April 1999, the veteran 
gave a 30 year history of seborrheic dermatitis of the facial 
area which he self treated.  He also described symptoms of 
pruritus when this was active.  Physical examination revealed 
very mild erythema of the nasolabial folds and the glabella.  
The diagnosis was seborrheic dermatitis.  

The RO, by rating action dated July 1999, increased the 
assigned disability rating for the veteran's serviceconnected 
seborrheic dermatitis to 10 percent, under the criteria of 
Diagnostic Code 7806.  In assigning this rating, the RO 
considered the findings of the VA examiner in April 1999, as 
well as the reported symptoms in the VA outpatient records.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 
noncompensable rating is warranted where a skin disorder is 
productive of slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed or small area.  A 10 percent 
rating is warranted if there is exfoliation, exudation, or 
itching, if involving an exposed surface or an extensive 
area.  A 30 percent rating is warranted if there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted if there is 
ulceration, or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the disorder is 
exceptionally repugnant.

In the instant case, there is no evidence to suggest that the 
veteran's seborrheic dermatitis is manifested by constant 
exudation or itching; rather, both medical and lay evidence 
shows that the veteran's symptoms are recurrent rather than 
constant.  Furthermore, there is no evidence that when 
manifested, the seborrheic dermatitis is productive of 
extensive lesions or marked disfigurement.  Thus, the 
veteran's current symptomatology is clearly more analogous to 
criteria for a 10 percent rating than a 30 percent rating.  
Therefore, the veteran's claim for an increased evaluation 
for seborrheic dermatitis is denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted more than the currently 
assigned 10 percent rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Residuals of right radial head fracture, currently rated 
noncompensable

Historically, the veteran was treated for fracture of the 
right radial head (elbow) in service in June 1986, which 
fully resolved with no sequelae.  On retirement physical 
examination in October 1996, this condition was not 
addressed.  On VA examination conducted in July 1997, the 
veteran reported that he had fractured his right elbow in 
approximately 1986 but it was currently asymptomatic.  On 
examination, there were no clinical findings.  

Report of VA examination conducted in May 1999, indicated 
that the veteran had no current complaints with regard to his 
right elbow, although at extreme supination and pronation he 
experienced some pain.  Physical examination was normal, with 
no evidence of tenderness and full range of motion.  

The veteran is currently assigned a noncompensable (0 
percent) rating for this disability under the criteria of 
Diagnostic Code 5207, limitation of extension of the forearm.  
In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Ratings for limitation of extension of the forearm range from 
10 to 60 percent based upon the degree to which extension is 
limited and whether the dominant side is affected.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207 (1999).  For the lowest, 
noncompensable, rating under Diagnostic Code 5207, extension 
of the forearm must be limited to 45 degrees.  The most 
recent medical evidence, the 1999 VA examination, reveals 
that the veteran's extension of the elbow without pain is 
from 0 to 140 degrees.  It is noted that the veteran has also 
stated that he has no limitation of motion.  Thus, as the 
medical evidence and the veteran's statements demonstrate 
that the veteran's extension of the elbow is at a minimum 
over twice the range required for a compensable evaluation 
under Diagnostic Code 5207, an increased rating based on that 
Diagnostic Code is not warranted.

The Board has also considered other Diagnostic Codes relevant 
to an elbow disability.  Diagnostic Code 5209, for other 
impairment of the flail joint, provides a 60 percent rating 
for the major, or dominant, side, and a 50 percent rating for 
the minor side.  A 20 percent rating on either side is 
warranted for a joint fracture with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius.  As there is no marked deformity or evidence of an 
ununited fracture of the radius, the Board does not find that 
the criteria are met for even the lowest rating available 
under this Diagnostic Code.  Thus, the Board does not find 
that the evidence supports a rating in excess of the 
currently assigned 0 percent disability rating under 
Diagnostic Code 5209.

Ratings for limitation of flexion of the elbow range from 0 
to 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(1999).  Again, those ratings are based on dominance and the 
degree to which flexion is limited.  38 C.F.R. § 4.69 (1999).  
For the lowest, noncompensable, rating under Diagnostic Code 
5206, flexion of the elbow must be limited to 100.  As noted 
above, the medical evidence reveals that the veteran's range 
of motion of the elbow without pain is greater than that 
measurement.  

Ratings for limitation of pronation and supination of the 
elbow range from 10 to 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5213 (1999).  Again, those ratings are based 
on the degree to which motion is limited and dominance.  For 
the sole, 10 percent, rating under Diagnostic Code 5213 for 
supination of the elbow, it must be limited to 30 degrees or 
less.  On VA examination in May 1999, the veteran's range of 
supination of the elbow was a normal 90 degrees.  The Board 
does not find that this finding supports a compensable rating 
under Diagnostic Code 5213 for limitation of supination.

For the minimum, 20 percent rating under Diagnostic Code 5213 
for pronation of the elbow, motion must be lost beyond the 
last quarter of the arc, the hand does not approach full 
pronation.  On VA examination in May 1999, the veteran was 
noted to have full range of pronation of the elbow at 90 
degrees.  The Board does not find that this finding supports 
a compensable rating under Diagnostic Code 5213 for 
limitation of pronation.

The Board further notes as there is no x-ray evidence of 
arthritis, analysis under Diagnostic Code 5003 would be 
inappropriate.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability).  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
an increased rating is not warranted on the basis of these 
regulations.  The evidence of record shows that the veteran's 
has no current complaint of pain other than on extreme 
pronation or supination of the elbow.  

The post-service medical record shows no swelling, no muscle 
atrophy, no locking, no deformity, no instability, and full 
strength in the elbow.  The medical evidence does not 
demonstrate that a higher evaluation for the right elbow is 
warranted based on 38 C.F.R. §§ 4.40 or 4.45.  Further, the 
right elbow disability apparently has not prevented the 
veteran from gainful employment.  Thus, there does not seem 
to be functional loss which would warrant a compensable right 
elbow rating.  Thus, the claim for a compensable evaluation 
for residuals of right radial head fracture, is denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted a compensable rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Scar, right axilla, rated as noncompensable

In service, the veteran underwent surgical excision of a 
right axillary lymph node in 1995; biopsy of the specimen 
showed follicular hyperplasia.  Thereafter, service medical 
records indicated that the would was well healed with no 
sequelae noted on retirement examination in October 1996.  

Report of VA examination conducted in July 1997, noted no 
discernable scar but that the veteran had enlarged nontender 
right axilla lymph nodes.

Report of VA examination conducted in April 1999, noted that 
the veteran complained of "an enlargement" at the site or 
the right axillary node biopsy.  He denied pain or discomfort 
in the area.  Physical examination revealed a surgical scar 
at the right axillary area.  The examiner noted that what the 
veteran called a "lymph node" is actually adipose tissue 
which has a normal consistency; there was no mass found in 
the area.  The examiner also found no cervical or 
supraclavicular lymph nodes.  The neck also had no masses or 
tenderness.

The veteran has been assigned a noncompensable rating for the 
residual surgical scar.  Initially, the Board notes that this 
is the only identifiable residual from the in-service 
excision of the axilla lymph node.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 
(1999).

In the instant case, there is no evidence that the veteran's 
surgical scar of the right axillary area is poorly nourished, 
or tender and painful, or that it produces limitation of 
function.  Therefore, the Board finds that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for the serviceconnected residual scar, right 
axilla.  Consequently, the veteran's claim is denied.

Additionally, the Board finds that although this appeal stems 
from the veteran's dissatisfaction with his initial rating, 
under the specific facts of this case, staged ratings are not 
applicable as the veteran's symptomatology since discharge 
from service has never warranted a compensable rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Epididymitis, currently rated as noncompensable

Historically, the veteran was diagnosed and treated in 
service for bilateral epididymitis.  The condition was not 
noted at his retirement physical examination in October 1996, 
nor on VA examination in July 1997.  The veteran amended his 
claim for service connection in October 1997 to include 
epididymitis.  

VA outpatient treatment records indicate that in January 
1998, the veteran was seen in the Urology Clinic for urinary 
symptoms.  It was noted that the veteran had a history of 
vasectomy and currently had bilateral "thickening" of the 
epididymal.  The diagnosis was chronic epididymis.  Urology 
note of October 1998 noted complaint of sporadic testicular 
pain.  Urology note of April 1999, noted complaint of pain on 
the left epididymal.  

Report of VA genitourinary examination conducted in April 
1999, indicated that the veteran complained of urinary 
problems for which he was currently taking Cardura.  
Objective finding of enlarged prostate was noted.  The 
diagnosis was enlarged, obstructing prostate.  There was no 
finding or diagnosis relative to the epididymis.

There is no specific diagnostic code for epididymitis.  VA 
regulations provide that when an unlisted disorder is 
encountered it is permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  

The RO originally rated the veteran's serviceconnected 
epididymitis by analogy under the criteria of Diagnostic Code 
7523, for atrophy of testis.  DC 7523 provides that complete 
atrophy of both testis warrants a 20 percent evaluation; 
complete atrophy of one, warrants a no-percent 
(noncompensable) evaluation.  38 C.F.R. § 4.115, DC 7523 
(1999).  The Board finds that the medical evidence of record 
does not support an increased rating under Code 7523, as 
there is no evidence that the veteran's has atrophy of either 
testicle.  

The Board has also considered other relevant Diagnostic 
Codes.  Under DC 7525, chronic epididymo-orchitis is to be 
rated as a urinary tract infection.  A 10 percent evaluation 
is assigned for long-term drug therapy requiring one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year) and/or requiring continuous intensive management.

In every instance where the Schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The Board notes that the veteran in a June 1999 statement 
indicated that he suffered from frequent urinary tract 
infections; however, the medical evidence of record does not 
support this allegation.  The veteran is not competent to 
provide such medical evidence as diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Nor does the medical 
evidence show that the bilateral epididymitis requires long-
term drug therapy or intermittent intensive management.  The 
evidence does not show that the veteran has been hospitalized 
for bilateral epididymitis, and it is not contended 
otherwise.  The Board appreciates that the veteran suffers 
from sporadic testicular pain.  However, this does not equate 
to either complete atrophy of a testicle, nor does the 
veteran's current treatment for this disorder equate to 
"intensive management" or "long term drug therapy".  See 
38 C.F.R. § 4.7 (1999).  Generally, under the rating 
schedule, "the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(1999).  Nor does the record demonstrate that there has 
otherwise been a significant loss of working time because of 
this disability.  

Because this appeal was taken from an initial rating assigned 
following a grant of service connection based on an original 
claim, the Board must consider the question of staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The 
evidence does not show that long-term drug therapy requiring 
one to two hospitalizations per year or intermittent 
intensive management has ever been required for the 
epididymitis or that he has ever had an atrophied testicle.  
Consequently, the veteran's claim for a compensable 
evaluation for epididymitis must be denied.



ORDER

Service connection for a chronic headache disorder is 
granted.
Service connection for residuals of a fracture of the right 
fifth metatarsal is denied.
Service connection for urticaria is denied.
Service connection for dizziness is denied.
An increased evaluation for benign prostatic hypertrophy is 
denied.
An increased evaluation for chronic lumbar strain with 
degenerative disc disease is denied.
An increased evaluation for right knee strain with arthritis 
is denied.
An increased evaluation for left shoulder impingement is 
denied.
An increased evaluation for left knee strain is denied.
An increased evaluation for right shoulder arthritis is 
denied.
An increased evaluation for seborrheic dermatitis is denied.
An increased evaluation for residuals, right radial head 
fracture is denied.
An increased evaluation for scar, right axilla, is denied.
An increased evaluation for epididymitis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



